The plaintiff in error, William Freely, was convicted at the July, 1915, term of the county court of Comanche county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell same. His punishment was fixed at a fine of $50 and imprisonment in the county jail for a period of 30 days.
An examination of the record discloses no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is therefore affirmed.
Mandate ordered forthwith.